Citation Nr: 1737422	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-27 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for rheumatoid arthritis with joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for chronic headaches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to compensation benefits pursuant to 38  U.S.C.A. § 1151 for a left arm disorder, to include cellulitis.

9.  Entitlement to compensation benefits pursuant to 38  U.S.C.A. § 1151 for a right arm disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to June 1994 in the United States Navy. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, rheumatoid arthritis/joint pain, chronic fatigue, headaches, GERD, and a back disorder, and entitlement to compensation pursuant to 38  U.S.C.A. § 1151 for a left arm disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the April 2017 Board hearing, the Veteran indicated that he wanted to withdraw his appeal of the claim for service connection for a sleep disorder.  

2.  During the April 2017 Board hearing, the Veteran indicated that his §1151 claim was confined to the left arm only and that the RO mistakenly included the right arm.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for a sleep disorder have been met.  38  U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38  C.F.R. § 20.204 (2016).

2.  The criteria for the dismissal of the appeal of the § 1151 claim for a right arm disorder have been met.  38  U.S.C.A. § 7105(d)(5) (West 2014); 38  C.F.R. § 20.202 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38  U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38  C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38  C.F.R. § 20.204.  

During the April 2017 Board hearing, the Veteran indicated that he wanted to withdraw his appeal of the claim for service connection for a sleep disorder.  In addition, he indicated that the RO had mischaracterized the §1151 claim as applying to the right arm; however, he indicated that his symptoms were confined to the left arm only.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims, and they are dismissed.


ORDER

The appeal of the claim for service connection for a sleep disorder is dismissed.  

The appeal of the § 1151 claim for a right arm disorder is dismissed.


REMAND

The Veteran states that he has received treatment from the Miami VA Medical Center (VAMC) since July 1995 and from Broward County (William Bill Kling) VA Outpatient Clinic since August 1994.  See August 2009 claim; March 2013 Notice of Disagreement.  

In January 2010, the RO contacted the Miami VAMC regarding the Veteran's 1995 records.  The custodian of records indicated that he was not done looking and needed to find some additional information first.  Subsequently, the RO received X-rays and hospital records dated in 1995.  The RO also obtained VA treatment records dated from March 2002 to December 2010, and additional records were submitted by the Veteran dated from March 2002 to April 2017.  Records dated in 1994 and from 1996 to March 2002 have not been associated with the claims file and there is no indication that they do not exist or cannot be located.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38  C.F.R. § 3.159 (c)(2) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain any outstanding VA treatment records dated since 1994.  

In addition, the Board finds that an additional examination is necessary for left ear hearing loss.  At the November 2013 VA examination, the Veteran's left ear hearing acuity was normal.  During the April 2017 Board Hearing, the Veteran stated that his hearing had worsened since that examination.  See Hearing Tr. at 21.  Therefore, an additional examination is needed to determine whether the Veteran now meets VA's criteria for a hearing loss disability in the left ear.  The Board finds that the issue of right ear hearing loss is inextricably intertwined with the left ear hearing loss claim.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).  Action on that issue is therefore deferred. 

The Board also finds that additional VA examinations are needed to address the Veteran's claimed rheumatoid arthritis/joint pain, chronic fatigue, headaches, and GERD.  

Regarding the Veteran's symptoms of joint pain, chronic fatigue, and headaches, a VA examination was conducted in May 2013.  The examiner stated that the Veteran did not meet the criteria for rheumatoid arthritis, chronic fatigue syndrome, and migraine "making them an Undiagnosed Illness.  Therefore, it is less likely than not the claims are related to aspecific exposure event experienced by the Veteran during service in Southwest Asia."  The examiner's opinion lacks any rationale.
In April 2017, the Veteran submitted Disability Benefits Questionnaires completed by private physicians.  Dr. A.C. opined that the Veteran headaches were related to venous sinus thrombosis, which is not a service-connected disability.  An April 2017 private treatment record from Dr. J.H., however, indicates that the Veteran was assessed as having cluster headache syndrome, unspecified, not intractable.  

Dr. A.R. indicated that she had treated the Veteran for GERD and chronic fatigue for 10 years and that it was more likely than not that these conditions were related to his military service; however, she did not provide any rationale.  

Given the conflicting opinions and lack of rationale, the Board finds that an additional VA examination is needed to make a determination on the claims for joint pain, chronic fatigue, and headaches.

Regarding GERD, a VA examination was conducted in February 2010.  The examiner opined that the Veteran's GERD was less likely than not related to service.  The examiner based her opinion on the lack of documentation during service and the lack of documentation of chronicity since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting the lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  The examiner did not address the Veteran's statements regarding the chronicity of his symptoms since service.  Therefore, the Veteran must be afforded an additional examination to determine the nature and etiology of any gastrointestinal disorder.

Regarding the Veteran's low back disorder, a VA examination was conducted in February 2010.  The diagnosis was degenerative disc disease and the examiner opined that the condition was less likely than not related to service.  The examiner stated that there was no documented evidence of low back pain during service and no documentation regarding chronicity of the condition.  The examiner did not address the May 1990 service treatment record that noted the Veteran's complaints of back pain after hitting his back on the edge of a wooden box.  She also did not address the Veteran's statements or his contention that the rigors of service, including heavy lifting, contributed to or caused his degenerative disc disease.  See Board Hrg. Tr. at 9.  Therefore, the Board finds that the Veteran should be afforded an additional VA examination.

Finally, regarding the §1151 claim, the Veteran contends that he developed cellulitis after an IV was wrongly administered during a CT scan.  He states that he has had left arm pain and swelling, along with permanent damage to the left hand.  A VA examination was conducted in July 2011; however, the examiner primarily addressed the right arm rather than the left arm.  Therefore, another VA examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records dated since 1994.  

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current left ear hearing loss.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the November 2013 VA examination report.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has left ear hearing loss that meets VA's criteria for a hearing loss disability.  If so, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that left ear hearing loss manifested in or is otherwise related to the Veteran's military service, including noise exposure therein.  If the examiner's opinion differs from the November 2013 VA examiner's opinion regarding right ear hearing loss, the examiner should explain the discrepancy.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed rheumatoid arthritis/joint pain, chronic fatigue, and headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of joint pain, chronic fatigue, and headaches.  The examiner should address prior diagnoses of record, including chronic fatigue syndrome.

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed gastrointestinal disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contends that his gastrointestinal problems began during service and have continued since service.  His service treatment records indicate that he went to the emergency room with complaints of stomach cramps in March 1990.  He was treated for gastroenteritis.  
After service, private treatment records indicate that he was diagnosed with GERD and a hiatal hernia.  If any of these previously diagnosed disorders are not found on examination, address the prior diagnoses of record.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

a) After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his reported gastrointestinal symptoms.  In doing so, the examiner should address prior diagnoses of record, to include GERD and hiatal hernia.  The examiner should also indicate whether the Veteran's symptoms are the result of a functional gastrointestinal disorder or a structural gastrointestinal disease.

b) For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or environmental exposure therein. 

c) If any symptomatology cannot be attributed to a known clinical diagnosis, the examiner should describe pertinent objective findings related to such symptomatology. 

d) If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine as to whether it is at least as likely as not that there are symptoms due to any undiagnosed illness, or a medically unexplained chronic multi-symptoms illness (including functional gastrointestinal disorders) resulting from service in Southwest Asia during the Gulf War.  If so, the examiner should also comment on the severity of the symptomatology and report all signs and symptoms necessary for evaluating the illness under the rating criteria.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his low back disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

The Veteran has stated that he began having back pain on and off since following an in-service injury that occurred when he hit his back on the edge of a wooden box.  See May 1990 service treatment record.  He has also contended that the rigors of service, including heavy lifting, contributed or caused his low back disorder.  

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current low back disorders.  In doing so, the examiner should address prior diagnoses of record, to include degenerative disc disease.  For each disorder identified, the examiner should opine as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the disorder was incurred in or causally related to the Veteran's military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After securing any outstanding records, the Veteran should be afforded a VA examination in connection with his §1151 claims for a left arm disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether the Veteran has any additional left arm disorders as a result of the administration of an IV during a CT scan in 1995.  

If there is additional disability, he or she should state whether the additional disability was:  1) due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or 2) an event not reasonably foreseeable.  

The examiner should specifically address the Veteran's contention that the IV was improperly administered and resulted in cellulitis with ongoing left arm pain, swelling, and permanent damage to the left hand.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

7.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent SSOC.  If any benefit sought is not granted, the Veteran should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


